FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                        UNITED STATES COURT OF APPEALS             July 22, 2014
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 DEMETRIO CHAVEZ-VASQUEZ,
 a/k/a Demetrio Vasquez Chavez,

          Petitioner,
                                                        No. 14-9517
 v.
                                                    (Petition for Review)
 ERIC H. HOLDER, JR., United States
 Attorney General,

          Respondent.


                            ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Demetrio Vasquez Chavez, a native and citizen of Mexico, entered the

United States in 1988 and became a lawful permanent resident in 1991. More

recently, however, he was convicted in Colorado state court of burglary and was

sentenced to ten years in prison. In May 2013, the Department of Homeland

Security initiated removal proceedings against Mr. Chavez, charging that his


      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
burglary conviction rendered him subject to deportation. The immigration judge

and the Bureau of Immigration Appeals agreed. Mr. Chavez now appeals, arguing

that his pending motion in state court seeking to vacate his conviction precludes

his removal.

      We cannot provide the relief Mr. Chavez seeks. Under federal law, he

became subject to removal upon his conviction. See 8 U.S.C.

§ 1227(a)(2)(A)(iii); 8 U.S.C. § 1101(a)(43)(G). As this court has previously

explained, “[p]ending post-conviction motions or other collateral attacks do not

negate the finality of a conviction for immigration purposes unless and until the

conviction is overturned.” Jimenez-Guzman v. Holder, 642 F.3d 1294, 1297 (10th

Cir. 2011); see also Paredes v. Att’y Gen., 528 F.3d 196, 198-99 (3d Cir. 2008)

(collecting cases).

      The petition for review and motion to proceed in forma pauperis are denied

and Mr. Chavez is reminded that he must pay his filing fee in full.



                                      ENTERED FOR THE COURT


                                      Neil M. Gorsuch
                                      Circuit Judge




                                         2